Citation Nr: 0001219	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1950 to 
August 1953, and from April 1956 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by the averages of pure tone hearing 
thresholds at 1000, 2000, 3000 and 4000 Hertz, of 91 in the 
right ear and 94 in the left ear, and by speech 
discrimination scores of 64 in the right ear and 76 in the 
left ear; these results translate most favorably to the 
veteran to numeric designations of Level IX on the right and 
Level IX on the left using hearing loss Table VIA. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86	 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's original claim for a higher rating is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is plausible.  All of the facts have been properly 
developed and no further assistance is necessary to comply 
with the duty to assist required by law.  Id.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The primary focus in 
rating disabilities is on functional impairment.  38 C.F.R. 
§ 4.10 (1999).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Court has held that assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Prinicipi, 3 Vet. App. 345, 349 (1992).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed.Reg. 
25202 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service- connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 to 6110.

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (1999).

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. Tables VI-VII are unchanged.  38 C.F.R. 
§ 4.86 (1999).

In October 1953, service connection was granted for bilateral 
deafness and a 20 percent evaluation was assigned.  The 
determination was based on the showing of bilateral deafness 
at the time of the veteran's separation from his first period 
of service, and on findings from an October 1953 VA audiology 
examination.  

In an October 1970 rating decision, service connection for 
bilateral defective hearing was continued at a 20 percent 
evaluation, following the veteran's separation from his 
second tour of duty.  December 1968 private audiogram records 
and a September 1970 VA examination were considered in the 
decision.  

In February 1986, the veteran underwent audiology testing at 
VA.  The right ear showed mild sensorineural loss through 500 
Hertz, with moderate sloping to profound sensorineural loss 
above 500 Hertz.  Left ear hearing loss was shown as mild 
mixed loss through 1500 Hertz, and severe primarily 
sensorineural loss above 1500 Hertz.  A March 1986 VA 
treatment record noted that the veteran wore an acoustic aid, 
and that he received new hearing aids and counseling on their 
usage.  

In June 1986, the veteran underwent VA audiology testing.  On 
a July 1986 summary report, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
75


LEFT
45
45
90



In a September 1986 rating decision, the rating evaluation 
was increased from 20 to 40 percent disabling, based on the 
findings above which translated into an increased evaluation 
under the literal designation in the Rating Schedule.  

In January 1994, the veteran was seen for problems with his 
left ear hearing aid.  He was seen in March 1994 because he 
needed new hearing aids.  In March 1994, the veteran 
underwent VA audiological examination.  Air conduction and 
bone conduction tests were performed, and no summary sheet 
was provided.  However the puretone average for four 
frequencies was reported to be 70 in the right ear and 68 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and of 60 percent in 
the left ear.  In April 1994, the veteran was seen for 
observation of the fitting of the new hearing aids.  The 
observation was that there was a good fit and good sound.  In 
May 1994, the veteran initiated this claim for an increased 
rating for bilateral hearing loss.  

In July 1994, the veteran underwent VA audiology testing.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
70
80
105+
105+
LEFT
X
60
80
95
105+

The average for the right ear was 90+ and the average for the 
left ear was 91+.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 72 
in the left ear.  On the evaluation form, the examiner noted 
that the veteran reported that his hearing had worsened.  In 
the summary section, the examiner wrote that the veteran 
initially displayed non organic behaviors, and that the 
veteran had a history of non organic overlay to his hearing 
loss.  After repeated reinstruction, the veteran's thresholds 
and speech discrimination improved.  The examiner stated that 
it was felt that there was still a slight non organic overlay 
to the veteran's hearing loss.  However, it could not be 
resolved during that day's evaluation.  The examiner stated 
that the results listed above were believed to be the best 
estimate of the veteran's organic hearing obtainable at that 
time.  

In a December 1994 rating decision, the RO denied the veteran 
an increased evaluation, and the tables in the Ratings 
Schedule, translated into a forty percent evaluation.  The 
veteran disagreed with rating action and perfected this 
appeal.  

In March 1997, the veteran underwent VA audiology 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
80
85
95
105+
LEFT
X
70
95
105
105+

The average for puretone thresholds was 91+ in the right ear, 
and 94+ in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and of 76 
percent in the left ear.  In the remarks section, the 
examiner wrote that there was severe sensorineural hearing 
loss, bilaterally; and that the veteran displayed non organic 
behaviors.  It was noted that the results reported above were 
believed to be the best estimate of the veteran's organic 
hearing that could be obtained at that time.  

In an August 1997 rating decision, evaluation of bilateral 
hearing loss currently evaluated as 40 percent disabling was 
continued.  The RO noted that the above findings did not 
measure up to the criteria for 40 percent, but that the 40 
percent evaluation would be continued as sustained 
improvement had not been shown.  

In June 1999, the RO issued a Supplemental Statement of the 
Case, wherein it discussed the changes in regulatory criteria 
concerning hearing loss and ear diseases.  The RO provided 
the new regulations and, after application therein, 
determined that the veteran was entitled to an increased 
evaluation, pursuant to 38 C.F.R. § 4.86, for exceptional 
patterns of hearing impairment.  The RO granted a 60 percent 
evaluation for the veteran's bilateral hearing disability, 
and assigned an effective date of June 10, 1999.  

The Board has reviewed the record in its entirety and 
determines that the veteran is not entitled to an evaluation 
in excess of 60 percent for his bilateral hearing loss.  

In this case, the competent medical evidence of record 
reveals literal designations of Level VIII hearing acuity in 
the right ear and Level V hearing acuity in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective prior to June 10, 
1999); which translates into a 30 percent rating.  Therefore, 
the Board finds entitlement to a compensable rating under the 
old rating criteria is not warranted.

Under the current version of the Ratings Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testing do not demonstrate that the veteran's 
bilateral hearing loss warrants a disability evaluation over 
the already assigned 60 percent rating under the Ratings 
Schedule.  As with the old rating criteria, the most recent 
valid audiometric test translates in literal designations of 
Level VIII hearing acuity in the right ear and Level V 
hearing acuity in the left ear.  See 38 C.F.R. § 4.87, Table 
VII.  The application of the Ratings Schedule as described in 
Lendenmann, supra, establishes no more than a 30 percent 
rating thereunder for bilateral hearing loss.

However, under 38 C.F.R. § 4.86, the veteran is entitled to a 
higher evaluation because the audiometric test results from 
the March 1997 VA examination, translate in literal 
destinations of Level IX hearing acuity in the right ear and 
Level IX hearing acuity in the left ear.  This scenario 
translates into a 60 percent evaluation pursuant to Table 
VIA, and VII.  Therefore this more favorable regulation is 
applicable to the veteran's claim.  The RO has granted the 
veteran his entitlement for a 60 percent evaluation.  Even 
under 38 C.F.R. § 4.86, the medical evidence in the file does 
not reflect a degree hearing loss which "more nearly 
approximates" the criteria for a 70 percent rating or above, 
under the old or amended regulations.  See 38 C.F.R. § 4.7 
(1999). 

In conclusion, application of either the old or the amended 
hearing loss regulations shows that medical evidence as to 
the severity of the veteran's service-connected bilateral 
hearing loss is not sufficient to support a finding of 
functional impairment which is greater than the currently 
assigned 60 percent disability rating.  A review of the 
evidence of record does not demonstrate that the veteran's 
bilateral hearing loss warrants a rating in excess of 60 
percent under the old or new hearing loss criteria.  As noted 
above, the method of evaluating hearing loss has not been 
changed, but the veteran's disability rating was increased 
during the interim of this appeal by the RO under the 
criteria found in the new regulations at 38 C.F.R. § 4.86.

Taking into consideration all of the available information 
and the criteria set forth in the Rating Schedule, it is the 
finding of the Board that the preponderance of the evidence 
is against the veteran's claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

An evaluation in excess of 60 percent for bilateral hearing 
loss is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

